Citation Nr: 0919959	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neurofibromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2005, the Veteran was scheduled to testify in a 
hearing before the RO's Decision Review Officer (DRO), but he 
failed to appear.  His request for hearing is, accordingly, 
deemed to have been withdrawn.  See 38 C.F.R. §§ 3.2600, 
20.704 (2008).  

In August 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  

Following the last RO adjudication, the Veteran submitted 
additional evidence to the Board.  In April 2009, the 
Veteran's representative submitted a waiver of initial RO 
jurisdiction for that evidence.  Accordingly, the Board has 
accepted the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R.             §§ 20.800, 
20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's neurofibromatosis, which is a congenital 
disorder, was noted at the time of entrance into active 
service. 

3.  The competent evidence establishes that the 
neurofibromatosis did not permanently increase in severity 
beyond the natural progress of the disease during the 
Veteran's active service.  





CONCLUSION OF LAW

The Veteran's preexisting neurofibromatosis was not 
aggravated by active service.                  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform a 
veteran of any information and evidence not of record (1) 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the veteran is expected to provide.  
(Pursuant to recent regulatory revisions, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in October 2002 
and March 2004 letters of the information and evidence needed 
to substantiate and complete his appeal.  In a March 2006 
letter, the RO notified the Veteran that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  Although the notice 
requirements were not satisfied prior to the rating decision 
on appeal, the RO readjudicated the Veteran's claim in a 
February 2009 SSOC.  Accordingly, although the Veteran has 
not identified or shown that any potential errors are 
prejudicial, the Board finds that the lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, the Veteran was afforded a VA 
examination in January 2009.  Therefore, the Board finds that 
all necessary facts have been properly developed in regard to 
the Veteran's claim, and no further assistance is required in 
order to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A.        § 5103A; 38 C.F.R. § 3.159.  Rather, 
remanding this case for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
Because, all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.

II.  Service Connection Analysis

The Veteran is claiming that service connection for 
neurofibromatosis is warranted.  He contends that preexisting 
neurofibromatosis was aggravated by service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  On the other hand, service connection 
for congenital, developmental, or familial diseases (not 
defects) may be granted when the evidence as a whole 
establishes that the disease in question was incurred in or 
aggravated by military service within the meaning of VA law 
and regulations.  VAOPGCPREC 82-90.

A veteran is presumed to have been sound upon entry into 
active service, except as to defects, infirmities, or 
disorders noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In Wagner v. Principi, the Federal Circuit Court held that, 
when no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the burden then shifts to VA to rebut the presumption of 
soundness.  370 F.3d 1089 (Fed. Cir. 2004).  The Federal 
Circuit Court held in Wagner that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 requires that VA show by clear and unmistakable 
evidence that (1) a veteran' s disability existed prior to 
service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-
030.  By "clear and unmistakable evidence" is meant that 
which cannot be misunderstood or misinterpreted; it is that 
which is undebatable.  Vanerson v. West, 12 Vet. App. 254 
(1999).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-030.  

In the present case, the claimed disorder of 
neurofibromatosis is clearly "noted" in the Veteran's June 
1977 entrance examination report.  Specifically, the report 
documents that "identifying body marks" were found on the 
ankle, chest, legs, and buttocks.  On the accompanying report 
of medical history, the reviewing physician noted "OR 
neurofibromatosis - chest, buttocks, and legs, no sequelae."  

Because the neurofibromatosis is a congenital disorder that 
was noted on the Veteran's entrance examination report, the 
Veteran is not entitled to the presumption of soundness.  See 
38 C.F.R. § 3.303(c); 38 C.F.R. § 3.304(b).  

Accordingly, the remaining issue is whether the disorder was 
aggravated by the Veteran's active service.  A preexisting 
injury or disease will be presumed to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation of a preexisting injury may not be conceded where 
the disability underwent no increase in severity during 
service, on the basis of all the medical evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. §1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

A two-step analysis is required.  First, if a disorder is 
shown to have preexisted service, the Board must determine 
whether there has been any measured worsening of the 
disability during service.  Second, the Board must determine 
whether the measured worsening constitutes an increase in 
disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting disorder during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity 
during service, clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation.  
Such evidence includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  38 C.F.R. § 3.306(b).  
Only independent medical evidence establishing that an 
increase in disability was due to the natural progress of the 
disease rebuts the presumption of aggravation.  See Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).  

Here, the STR includes a November 1977 treatment record 
noting that on physical examination, numerous neurofibromata 
were found over the entire body with café au lait spots, 
especially on the back, and axillary freckling, consistent 
with the diagnosed von Recklinghausen's disease.  Similarly, 
the Veteran's STR shows that he had several neurofibromas 
removed during service.  A November 1980 consultation report 
indicates that the Veteran had familial neurofibromatosis and 
wanted facial neurofibromas removed.  He was informed that 
the disorder would cause constant formation of new 
neurofibromas.  

Following service, the record on appeal includes VA medical 
center (VAMC) records from December 1994 to June 2007, which 
show that throughout this period the Veteran has had numerous 
neurofibromas excised.  

In order to determine whether the disorder was aggravated by 
his active service, the Veteran underwent a VA examination in 
January 2009.  The VA examiner reviewed the claims file and 
noted that the Veteran's medical history included diagnosis 
of neurofibromatosis at age 4; the date of onset was in 1964; 
according to the Veteran, he had a single eruption as a 
child; the Veteran had several facial excisions during active 
service; then, the eruptions became more numerous and painful 
during service until the Veteran reached age 28.  

The January 2009 VA examiner also noted that following 
service, in approximately 1983, the Veteran started treatment 
at a VAMC.  Since then, he has had numerous neurofibroma 
excisions.  These included a neurofibroma excision from the 
left external auditory canal in 2002.  He was diagnosed with 
a left optic nerve glioma in November 2008.  

The January 2009 VA examiner also performed a physical 
examination and documented the Veteran's current complaints.  
These included blurred vision, especially in the left eye 
during the morning.  He also reported numbness and tingling 
in the legs, feet, hands, and back.  He indicated that the 
symptoms had worsened over time and that he took methadone 
for the pain.  

Based on her examination, the VA examiner provided a 
diagnosis of neurofibromatosis I (or, von Recklinghausen 
disease).  In support of the diagnosis, the VA examiner 
explained that the Veteran met the criteria for a diagnosis, 
since he had numerous neurofibromas of the skin, café au lait 
spots, glioma of the optic nerve, and, according to the STR, 
a relative with the same disorder.  Plus, numerous pathology 
reports verified the diagnosis.  

The January 2009 VA examiner also opined that the 
neurofibromatosis was not permanently aggravated by the 
Veteran's service at a rate greater than normally expected 
according to accepted medical authority.  She explained that 
neurofibromatosis is a genetic disorder not influenced by the 
environment.  The severity of the disease is controlled by 
the body's response to a genetic abnormality, cell growth, 
and the protein synthesis of neurofibromin.  

Based upon a careful review of the entire evidence, the Board 
finds that the presumption of aggravation is rebutted.  
Although the STR shows that the Veteran had several 
neurofibromas removed during service, the January 2009 VA 
examination is clear and unmistakable evidence that the 
increase in severity during service was due to the natural 
progression of the disease.  The Board notes that the January 
2009 VA examiner's opinion is especially probative because it 
is factually accurate, fully articulated, and based on sound 
reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008); See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(explaining that the Board's duty is to assess the 
credibility and probative value of medical evidence).  In 
particular, the VA examiner, after reviewing the medical 
authority, explained that the Veteran's service did not 
aggravate the disorder, because neurofibromatosis is a 
genetic disorder not influenced by the environment.  

In making this determination, the Board has carefully 
considered the lay evidence of record.  In support of his 
claim, the Veteran's representative asserted in April 2009 
that the Veteran's active service aggravated the preexisting 
neurofibromatosis.  In contrast, the Veteran wrote in his 
January 2004 Notice of Disagreement that his active service 
did not worsen the disorder.  

The Veteran, as a layperson, is competent to report on the 
frequency and severity of his symptomatology.   Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Accordingly, his lay statements, as reported above, 
constitute competent evidence showing the severity of his 
symptomatology during and following service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge.

The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion regarding aggravation of the preexisting 
neurofibromatosis.  Therefore, his lay opinion does not 
constitute competent medical evidence and does not controvert 
the January 2009 VA examiner's medial opinion regarding the 
question of aggravation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).

The Veteran also submitted an entry from the Merriam Webster 
Medical Dictionary showing that neurofibromatosis is defined 
as a "disorder inherited as an autosomal dominant trait and 
characterized by brown [spots on] the skin, neurofibromas of 
peripheral nerves, and deformities of subcutaneous tis[sues 
and] bone -- abbreviation NF ; called also Recklinghausen's 
disease, von Recklinghaus[en's] disease."  This type of 
evidence can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the 
dictionary submission does not support the Veteran's claim 
because it reinforces the preexisting and congenital nature 
of the disease, is not supported by the opinion of a medical 
professional, and is outweighed by the competent medical 
opinion on the question of aggravation that is of record.

For these reasons, service connection for neurofibromatosis, 
as aggravated in service, is not warranted.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for neurofibromatosis is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


